Citation Nr: 0836000	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  06-04 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation in excess of 40 
percent for bursitis with arthritis of acromioclavicular 
joint, status post acromioplasty, right (major) shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1976 to June 
1995, during peacetime and the Persian Gulf War.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA), New Orleans, Louisiana, 
Regional Office (RO), which assigned an increased evaluation 
of 40 percent for the veteran's service-connected disability.  
The veteran disagreed with this increased evaluation and 
subsequently perfected an appeal. 

It appears the veteran's appeal was affected by the 
disruption of mail caused by Hurricane Katrina.  However, VA 
regulations have created an exception to the date of receipt 
of mail when such was affected by Hurricane Katrina.  
Therefore, the veteran's appeal is deemed timely.  See 
Disruption of Mail Service, 70 Fed. Reg. 61,509 (Oct. 24, 
2005).

In the veteran's VA Form 9, received in August 2005, he 
indicated that his right shoulder disability worsened to 
include "spreading to other shoulder."  This could be 
construed as a service connection claim for a left shoulder 
disability, claimed as secondary to his service-connected 
disability of bursitis with arthritis of acromioclavicular 
joint, status post acromioplasty, right shoulder.  This issue 
is referred to the RO for the appropriate development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an increased evaluation in excess of 40 
percent for his bursitis with arthritis of acromioclavicular 
joint, status post acromioplasty, right shoulder disability.    

Review of the record reveals that the veteran last underwent 
a VA examination of the bilateral shoulders in June 2004, and 
the record contains subsequent statements from the veteran to 
the effect that his right shoulder disability has worsened.  
Thus, the Board finds that a more contemporaneous VA 
examination is needed in order to assess the current severity 
of the veteran's service-connected right shoulder disability.  
The fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination that considers prior 
medical examinations and treatment in order to conduct a 
complete evaluation of the veteran's claim.  38 C.F.R. § 4.2 
(2007).  Where further evidence, or clarification of the 
evidence, is needed for proper appellate decision-making, a 
remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
that will assist in substantiating or that is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Review of the record reveals that the 
RO did not provide notice as required under Dingess.  19 Vet. 
App. 473.  The fulfillment of the duty to assist further 
requires such notice.

The Court also issued Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), which held in part that VA's duty to notify a 
claimant seeking an increased evaluation included advising 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  In this 
case, such notice has not been provided to the veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the RO should 
comply with the Vazquez- Flores ruling, 
and advise the veteran to submit evidence 
that his condition have worsened, 
including the effect an increased 
worsening of the condition has on 
employment and daily life, and provide 
notice of the criteria necessary under 
the appropriate Diagnostic Codes to 
establish entitlement to an increased 
rating.

VCAA notice should also inform the 
veteran as to how a disability rating and 
an effective date for the award of 
benefits will be assigned if service 
connection is awarded, as required under 
Dingess. 
     
2.  The veteran should be afforded a VA 
"joints" examination to determine the 
current nature and extent of his service-
connected  bursitis with arthritis of 
acromioclavicular joint, status post 
acromioplasty, right shoulder disability.    

The claims folder should be reviewed by 
the examiner prior to the examination.  
All tests and studies, including x-ray 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.

The examiner is specifically requested to 
describe applicable ranges of right arm 
motion (flexion, extension and rotation) 
in terms of degrees.  

The examiner should indicate (a) whether 
there is ankylosis of the right 
scapulohumeral articulation, and if so, 
whether the ankylosis is favorable, 
intermediate between favorable and 
unfavorable, or unfavorable, and (b) 
whether there is impairment of the right 
humerus, and if so, whether such 
impairment represents a fibrous union, 
nonunion (false flail joint), or loss of 
head (flail shoulder).    

The examiner should also comment on the 
effects of pain, weakness and 
exacerbating episodes on range of motion 
and functionality.
  
3.  The RO should obtain all medical 
records from the VAMC in Alexandria, 
Louisiana, dated from 2004 to the 
present, regarding the veteran's bursitis 
with arthritis of acromioclavicular 
joint, status post acromioplasty, right 
shoulder disability.     

4.  Upon completion of the above-
requested development, the RO should 
readjudicate the veteran's increased 
evaluation claim for bursitis with 
arthritis of acromioclavicular joint, 
status post acromioplasty, right 
shoulder, taking into account any newly 
obtained evidence.  All applicable laws 
and regulations should be considered.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




